DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because "a convolutional neural network” in claim 10-17 defines a computer program, embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason.  That is, the scope of the presently claimed computer program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on “non-transitory computer-readable medium” or equivalent to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190164288) in view of Song (US20190080456).

Regarding claim 1, Wang teaches a method for low dose computed tomography (LDCT) image correction, the method comprising: 
training, by a training circuitry, a convolutional neural network (CNN) based, at least in part, on two-dimensional (2-D) training data, the 2-D training data comprising a plurality of 2-D training image pairs, each 2-D image pair comprising one training input image([0005], initial CT image including an artifact) and one corresponding training output image([0005], ground truth image), the training comprising adjusting at least one of a plurality of 2-D filter parameters based( [0010], perform one or more of low-pass filtering, segmentation and/or regional averaging of the intermediate CT image to generate the estimated ground truth image), at least in part, on an objective function([0059], loss function).
refining, by the training circuitry, the refining comprising at least in part, on the plurality of 2-D filter parameters ([0059], The networks were trained over 40 epochs with a learning rate starting at 1e-3 and decreasing by a factor of the square root of the epoch) and based, at least in part, on the objective function( [0059], loss function), the plurality of 2-D filter parameters comprising the at least one adjusted 2-D filter parameter ( [0059], with more than 10,000 patches extracted from the generated images).

Wang does not expressly teach 
the CNN based, at least in part, on three-dimensional (3-D) training data, the 3-D training data comprising a plurality of 3-D training image pairs, each 3-D training image pair comprising a plurality of 
However, Song teaches 
the CNN based, at least in part, on three-dimensional (3-D) training data, the 3-D training data comprising a plurality of 3-D training image pairs, each 3-D training image pair comprising a plurality of adjacent 2-D training input images and at least one corresponding training output image( 202, 208 in Fig. 3), the refining comprising adjusting at least one of a plurality of 3-D filter parameters ( 220 – 222 in Fig. 3) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Song, by substitute the VGG in Wang’s C-NN-WGAN-VGG with the neural network taught by Song, with motivation to “provides an image segmentation method and system suitable for an image where objects are distributed sparsely” and “Such a method … has a high computational efficiency, a good versatility, reduce or even eliminate, in a maximum likelihood, the user's intervention and has an accurate and reliable segmentation results” ( Song, [0012]).

Regarding claim 2, Wang in view of Song teaches the method of claim 1, wherein the CNN corresponds to a generator network of a Wasserstein generative adversarial network (WGAN) with gradient penalty (Wang, [0059], loss function of the CNN-WGAN (Wasserstein Generative Adversarial Network)-VGG (Visual Geometry Group) network).

Regarding claim 3, Wang in view of Song teaches the method of claim 1, wherein the objective function comprises an adversarial loss function and a perceptual loss function (Wang, [0059], loss 

Regarding claim 4, Wang in view of Song teaches the method of claim 1, wherein each 3-D training image pair comprises three adjacent 2-D training input images (Song, 202 in Fig. 3).

Regarding claim 5, Wang in view of Song teaches the method of claim 1, wherein the image correction corresponds to denoising an LDCT image to approximate a corresponding normal dose CT (NDCT) image (Wang, [0009], The intermediate CT image includes a reduced artifact. The estimated ground truth image is generated based, at least in part, on the intermediate CT image).

Regarding claim 6, Wang in view of Song teaches the method of claim 1, further comprising correcting, by the trained CNN, an actual LDCT image to approximate a corresponding actual normal dose CT (NDCT) image, the correcting comprising at least one of noise reduction and/or artifact reduction (Wang, [0010], denoise the intermediate CT image).

Claims 18-20 recite the system and computer storage device for the method of claim 1.  Since Wang also teach a system and computer (Fig. 1), claims 18-20 are also rejected.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Song (US20190080456), further in view of Li (“Bottleneck Supervised U-Net for Pixel-wise Liver and Tumor Segmentation”, 2018).

Regarding claim 7, Wang in view of Song teaches the method of claim 1.

However, Li teaches 
a contracting path-based convolutional auto encoder (CPCA) comprising a plurality of main convolutional layers (Figure 2 and 3), a plurality of deconvolutional layers and a plurality of contracting paths (left side in Figure 2; Down block in Figure 3), each contracting path coupled between an output of a respective convolutional layer and a respective selected deconvolutional layer (copy and crop in Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang in view of Song with that of Li, by substitute the VGG taught by Wang in view of Song with the U-net taught by Li, with motivation to “improve the overall performance” and “control shape distortion, reduce false positives and false negatives and accelerate convergence”  ( Li, page 4, line 107-114).

Regarding claim 8, Wang in view of Song and Li teaches the method of claim 7, wherein each of the plurality of contracting paths comprises a respective contracting convolutional layer (copy and crop in Figure 2).

Regarding claim 9, Wang in view of Song and Li teaches the method of claim 8, wherein each contracting convolutional layer is configured to receive a respective feature map from a respective selected main convolutional layer (Left side of Figure 2).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661